Title: General Orders, 28 August 1799
From: Hamilton, Alexander,Ellery, Abraham R.
To: 


New York, August 28th 1799.

As some difficulties have risen, and may hereafter arise, in consequence of its not being known, whether the general orders and forms issued from the Adjutant General’s office have been regularly received, it is in future directed, that the receipts of all general orders, all letters inclosing forms, or the alteration of forms, all letters containing new arrangements in material directions, shall be acknowledged by the return of the post, or where there is no post, by the first proper conveyance.
Abraham R. ElleryAssistant Adjutant General
